Case 8:20-cv-00331-TPB-AAS Document 47 Filed 12/10/20 Page 1 of 2 PageID 288




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SEBSEN ELECTRIC LLC,
d/b/a SEBSEN ELECTRICAL
CONTRACTORS,

      Plaintiff/Counter-Defendant,

v.                                             Case No. 8:20-cv-331-T-60AAS

INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS
LOCAL UNION 915,

      Defendant/Counter-Plaintiff
__________________________________/

                                FINAL JUDGMENT

      This matter is before the Court on the motion of Defendant/Counter-Plaintiff

International Brotherhood of Electrical Workers Local Union 915 for judgment on

the pleadings. For the reasons set forth in this Court’s Order granting that motion,

entered separately, and in accordance with Fed. R. Civ. P. 58, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Final Judgment is hereby ENTERED in favor of Defendant/Counter-

          Plaintiff International Brotherhood of Electrical Workers Local Union 915

          and against Plaintiff/Counter-Defendant Sebsen Electric LLC.

      2. Plaintiff/Counter-Defendant Sebsen Electric LLC’s request in its

          complaint that the arbitration award by the Council on Industrial

          Relations for the Electrical Contracting Industry (“CIR”) be vacated is

          DENIED.


                                      Page 1 of 2
Case 8:20-cv-00331-TPB-AAS Document 47 Filed 12/10/20 Page 2 of 2 PageID 289




     3. Sebsen Electric LLC is DIRECTED to fully comply with the new

        collective bargaining agreement awarded by the CIR.

     4. The Clerk is DIRECTED to terminate any pending motions or deadlines

        and thereafter close this case.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 10th day of

December, 2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
